ON MOTION F OR REHEARING.
KRUEGER, Judge.
*606In his motion for rehearing appellant asserts that we erred in the original opinion in two respects: First, in not holding the remarks of the County Attorney in his argument to the jury to constitute reversible error; and second, in that we failed to discuss his contention that the trial court erred in declining to give his special requested instruction to the effect that if the condition of the defendant was caused or produced solely by the injuries received by him, if any, in the automobile collision rather than by the use of intoxicating liquor, then to acquit him. We have again examined the record in the light of appellant’s motion for rehearing and remain of the opinion that his first contention was properly overruled because of the condition in which the bill of exception appears in the record, and we see no need of any further discussion of the question. His second contention is without merit. There is not any evidence to the effect that appellant’s groggy condition, his inability to walk without aid, and his wabbling tongue was the result of the collision. Therefore, he was not entitled to the requested charge. Had such an issue been raised by the evidence, then he might have been entitled to such an instruction and the court no doubt would have given it.
Believing that the case was properly disposed of on the original submission, the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.